Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or
claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5 and 15 are rejected on the ground of non-statutory double patenting as
being unpatentable over claim 1 of Lee et al. (US Patent 10,474,804).
Current Application 16/944,167
US Patent 10,474,804
Claim 1: An operating system with automatic login mechanism, comprising: a first electronic device; a second electronic device, coupled to the first electronic device, and comprising a biometric sensor; and a server device, coupled to the first electronic device and the second electronic device, wherein when a login event of the first electronic is triggered, the first electronic device sends a login request to the second electronic device directly or via the server device, so that the second electronic device performs a biometric verification by the biometric sensor according to the login request, wherein when the biometric verification is passed, the second electronic device sends a first login credential to the first electronic device directly or via the server device, so that the first electronic device performs an automatic login operation of the first electronic device according to the first login credential.
Claim 1: A login mechanism for an operating system, comprising: a computer device, comprising a processing unit and a transmission unit, the computer device being loaded with a computer operating system; and a mobile device, comprising: an operation unit, an information transmission unit, and a sampling unit, the information transmission unit being capable of transmitting a login password, and the sampling unit verifying a human biometric feature, wherein when login needs to be performed to the computer operating system, the sampling unit of the mobile device verifies a biometric feature of a user, and after verification succeeds, the information transmission unit transmits the login password to the transmission unit of the computer device, so as to log in to the computer operating system.
Claim 3: The operating system according to the claim 1, wherein a first wireless communication module of the first electronic device communicates with a second wireless communication module of the second electronic device, and the first electronic device directly receives the first login credential from the second electronic device.
Claim 1: A login mechanism for an operating system, comprising: a computer device, comprising a processing unit and a transmission unit, the computer device being loaded with a computer operating system; and a mobile device, comprising: an operation unit, an information transmission unit, and a sampling unit, the information transmission unit being capable of transmitting a login password, and the sampling unit verifying a human biometric feature, wherein when login needs to be performed to the computer operating system, the sampling unit of the mobile device verifies a biometric feature of a user, and after verification succeeds, the information transmission unit transmits the login password to the transmission unit of the computer device, so as to log in to the computer operating system.
Claim 5: The operating system according to the claim 1, wherein the server device respectively communicates with the first electronic device and the second electronic device through an internet, the server device receives the first login credential from the second electronic device through the internet, and the server device sends the first login credential to the first electronic device through the internet.
Claim 1: A login mechanism for an operating system, comprising: a computer device, comprising a processing unit and a transmission unit, the computer device being loaded with a computer operating system; and a mobile device, comprising: an operation unit, an information transmission unit, and a sampling unit, the information transmission unit being capable of transmitting a login password, and the sampling unit verifying a human biometric feature, wherein when login needs to be performed to the computer operating system, the sampling unit of the mobile device verifies a biometric feature of a user, and after verification succeeds, the information transmission unit transmits the login password to the transmission unit of the computer device, so as to log in to the computer operating system.
Claim 15: An automatic login method, comprising: sending, by the first electronic device, a login request to the second electronic device directly or via the server device when a login event of the first electronic device is triggered; performing, by the second electronic device, a biometric verification according to the login request; sending, by the second electronic device, a first login credential to the first electronic device directly or via the server device when the biometric verification is passed; and performing, by the first electronic device, an automatic login operation of the first electronic device according to the first login credential.
Claim 1: A login mechanism for an operating system, comprising: a computer device, comprising a processing unit and a transmission unit, the computer device being loaded with a computer operating system; and a mobile device, comprising: an operation unit, an information transmission unit, and a sampling unit, the information transmission unit being capable of transmitting a login password, and the sampling unit verifying a human biometric feature, wherein when login needs to be performed to the computer operating system, the sampling unit of the mobile device verifies a biometric feature of a user, and after verification succeeds, the information transmission unit transmits the login password to the transmission unit of the computer device, so as to log in to the computer operating system.


Although the claims at issue are not identical, they are not patentable distinct from each other because the instant claims are similar to the claims in US Patent 10,474,804 (see mapping of claim limitations in the table). The claims of the present application is a permutation of the claims in US Patent '804. Specifically, it would have been obvious to one of ordinary skill in the art before the effective filling date that claim 1 in US Patent '804 can be used to teach claim 1 of the present application; the teachings of claim 1 from US Patent '804 can be used to teach claims 3 and 5 of the present application; and the teachings of claim 1 from US Patent '804 can be used to teach claim 15 of the present application. See corresponding italicized language between claims 1, 3, 5, and 15 of the present application and claim 1 of the patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 3, 4, 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0246273 Al), and in further view of Sebastian (US 2020/0145219). 
Regarding Claim 1: 
Zhou discloses: 
An operating system with automatic login mechanism, comprising: a first electronic device; a second electronic device, coupled to the first electronic device (Claim 9: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving, by a server and from a first device, a login request, wherein the login request includes login information used for an application login; and in response to receiving the login request from the first device, transmitting, by the server and to a second device different from the first device, a first message including a verification code, wherein the first message instructs the second device to broadcast an audio signal including the verification code, and the verification code is used to verify the first device by the server.), 
Given the teaching of Zhou, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages by integrating a second login electronic device receiving a login request from a first electronic device. One of ordinary skill in the art would have been motivated to do so because Zhou recognizes that by implementing this feature a first device can automatically cross log into another device which can reduces authorization costs and improve operation efficiency and user experience (¶9).
Zhou does not disclose the following limitation “and comprising a biometric sensor; and a server device, coupled to the first electronic device and the second electronic device”
Sebastian discloses: 
and comprising a biometric sensor; and a server device, coupled to the first electronic device and the second electronic device (¶39: In accordance with some embodiments of the present disclosure, the workflows discussed herein utilize biometric verification on a device as the authentication mechanism to login to a relying party server (e.g. to access the resources of a relying party within a federated identity system). The relying party server may be any server owned, controlled, managed, operated, or otherwise associated with the relying party.), 
Given the teaching of Sebastian, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Zhou by integrating a feature where a second login credential sends a registration token and the first login credential and where a second credential include a biometric authentication from a user. One of ordinary skill in the art would have been motivated to do so because Sebastian recognizes that by implementing this feature a user can use biometric authentication as a second form of a login credential (¶9).
Zhou further discloses:
wherein when a login event of the first electronic is triggered, the first electronic device sends a login request to the second electronic device directly or via the server device (Claim 9), 
Zhou does not disclose the following limitation “so that the second electronic device performs a biometric verification by the biometric sensor according to the login request, wherein when the biometric verification is passed, the second electronic device sends a first login credential to the first electronic device directly or via the server device, so that the first electronic device performs an automatic login operation of the first electronic device according to the first login credential”
Sebastian further discloses: 
so that the second electronic device performs a biometric verification by the biometric sensor according to the login request, wherein when the biometric verification is passed, the second electronic device sends a first login credential to the first electronic device directly or via the server device, so that the first electronic device performs an automatic login operation of the first electronic device according to the first login credential (¶39: In accordance with some embodiments of the present disclosure, the workflows discussed herein utilize biometric verification on a device as the authentication mechanism to login to a relying party server (e.g. to access the resources of a relying party within a federated identity system). The relying party server may be any server owned, controlled, managed, operated, or otherwise associated with the relying party.), 
Given the teaching of Sebastian, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Zhou by integrating a feature where a second login credential sends a registration token and the first login credential and where a second credential include a biometric authentication from a user. One of ordinary skill in the art would have been motivated to do so because Sebastian recognizes that by implementing this feature a user can use biometric authentication as a second form of a login credential in order to log a user into a system (¶39).
Regarding claim 2
Zhou discloses: 
The operating system according to the claim 1, wherein a first wireless communication module of the first electronic device communicates with a second wireless communication module of the second electronic device, and the second electronic device directly receives the login request from the first electronic device (Claim 9: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving, by a server and from a first device, a login request, wherein the login request includes login information used for an application login; and in response to receiving the login request from the first device, transmitting, by the server and to a second device different from the first device, a first message including a verification code, wherein the first message instructs the second device to broadcast an audio signal including the verification code, and the verification code is used to verify the first device by the server.).
Given the teaching of Zhou, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages by integrating a second login electronic device receiving a login request from a first electronic device. One of ordinary skill in the art would have been motivated to do so because Zhou recognizes that by implementing this feature a first device can automatically cross log into another device which can reduces authorization costs and improve operation efficiency and user experience (¶9).
Regarding 3
Zhou discloses: 
The operating system according to the claim 1, wherein a first wireless communication module of the first electronic device communicates with a second wireless communication module of the second electronic device, and the first electronic device directly receives the first login credential from the second electronic device (Claim 9: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving, by a server and from a first device, a login request, wherein the login request includes login information used for an application login; and in response to receiving the login request from the first device, transmitting, by the server and to a second device different from the first device, a first message including a verification code, wherein the first message instructs the second device to broadcast an audio signal including the verification code, and the verification code is used to verify the first device by the server.).
Regarding claim 4
Zhou discloses:
The operating system according to the claim 1, wherein the server device respectively communicates with the first electronic device and the second electronic device through an internet, the server device receives the login request from the first electronic device through the internet, and the server device sends a login notification according to the login request to the second electronic device through the internet (Claim 9: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving, by a server and from a first device, a login request, wherein the login request includes login information used for an application login; and in response to receiving the login request from the first device, transmitting, by the server and to a second device different from the first device, a first message including a verification code, wherein the first message instructs the second device to broadcast an audio signal including the verification code, and the verification code is used to verify the first device by the server.).
Regarding 5
Zhou discloses: 
The operating system according to the claim 1, wherein the server device respectively communicates with the first electronic device and the second electronic device through an internet, the server device receives the first login credential from the second electronic device through the internet, and the server device sends the first login credential to the first electronic device through the internet (Claim 9 of  Zhou).
Regarding claim 15
Zhou discloses: 
An automatic login method, comprising: sending, by the first electronic device, a login request to the second electronic device directly or via the server device when a login event of the first electronic device is triggered; performing (Claim 9 of Zhou), 
Sebastian discloses: 
by the second electronic device, a biometric verification according to the login request; sending, by the second electronic device, a first login credential to the first electronic device directly or via the server device when the biometric verification is passed; and performing, by the first electronic device, an automatic login operation of the first electronic device according to the first login credential (¶39: In accordance with some embodiments of the present disclosure, the workflows discussed herein utilize biometric verification on a device as the authentication mechanism to login to a relying party server (e.g. to access the resources of a relying party within a federated identity system). The relying party server may be any server owned, controlled, managed, operated, or otherwise associated with the relying party.), 
Given the teaching of Sebastian, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Zhou by integrating a feature where a second login credential sends a registration token and the first login credential and where a second credential include a biometric authentication from a user. One of ordinary skill in the art would have been motivated to do so because Sebastian recognizes that by implementing this feature a user can use biometric authentication as a second form of a login credential in order to log a user into a system (¶39).

Claims 6, 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0246273 Al), in view of Sebastian (US 2020/0145219). and in further view of Moreton (US 10,075,847 B1)
Regarding claim 6
Zhou and Sebastian do not disclose the following limitation “wherein after the first electronic device receives the first login credential, the first electronic device determines whether to perform the automatic login operation according to the first login credential and whether the second electronic device is within a preset range”
Moreton discloses:
The operating system according to the claim 1, wherein after the first electronic device receives the first login credential, the first electronic device determines whether to perform the automatic login operation according to the first login credential and whether the second electronic device is within a preset range (Abstract: “The operations may include receiving a login request associated with the user from a first user interface device; receiving a first location associated with the first user interface device; receiving a second location associated with a second user interface device; when a Lebesgue distance between the first location and the second location is below a first threshold, authenticating the user; when the Lebesgue distance is above the first threshold and below a second, larger threshold, prompting the first interface device for a first credential; and when the Lebesgue distance is above the second threshold, prompting the first interface device for a second credential.”).
Given the teaching of Moreton, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Zhou and Sebastian by integrating a range requirements for an automatic login operation to be initiated based on the range of the second electronic device. One of ordinary skill in the art would have been motivated to do so because Moreton recognizes that by implementing this feature a user can be authenticated for a login request if the two devices are within a certain range (Abstract).
Regarding claim 7
Zhou and Sebastian do not disclose the following limitation “the first electronic device determines whether the second electronic device is within the preset range according to whether a distance between a first positioning coordinate of the first electronic device and a second positioning coordinate of the second electronic device is less than a preset distance”
Moreton discloses: 
The operating system according to the claim 6, the first electronic device determines whether the second electronic device is within the preset range according to whether a distance between a first positioning coordinate of the first electronic device and a second positioning coordinate of the second electronic device is less than a preset distance (Abstract).
Given the teaching of Moreton, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Zhou and Sebastian by integrating a range requirements for an automatic login operation to be initiated based on the range of the first electronic device and the second electronic device. One of ordinary skill in the art would have been motivated to do so because Moreton recognizes that by implementing this feature a user can be authenticated for a login request if the two devices are within a certain range (Abstract: distance between the first location and the second location is below a first threshold, authenticating the user).
Regarding claim 8
Zhou and Sebastian do not disclose the following limitation “wherein the preset range is a farthest distance that the first electronic device can receive a wireless communication signal of the second electronic device”
Moreton discloses:
The operating system according to the claim 6, wherein the preset range is a farthest distance that the first electronic device can receive a wireless communication signal of the second electronic device (Column 10, Line 28: Measurements of actual signal strengths detected at different distances can be set through a calibration process, so the signal strength that appears at a particular distance can be measured. As another example, proximity can be determined to be achieved when other indicators of distance indicate that the distance satisfies a threshold. For example, GPS data or WI-FI triangulation data for one or both devices 110, 120 can be used to verify that the distance between the devices 110, 120 is less than or equal to a maximum distance threshold).
Given the teaching of Moreton, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Zhou and Sebastian by integrating a maximum range threshold for an automatic login operation to be initiated based on the range of the first electronic device and the second electronic device. One of ordinary skill in the art would have been motivated to do so because Moreton recognizes that by implementing this feature a user can be authenticated for a login request if the two devices are within a certain range, if the two devices are outside of this range they will not be able to communicate with each other (Abstract: distance between the first location and the second location is below a first threshold, authenticating the user; Column 10, Line 28).
Regarding claim 16
Zhou and Sebastian do not disclose the following limitation “wherein the step of performing, by the first electronic device, the automatic login operation of the first electronic device according to the first login credential comprises: determining, by the first electronic device, whether to perform the automatic login operation according to the first login credential and whether the second electronic device is within a preset range after the first electronic device receives the first login credential”
Moreton discloses:
The automatic login method according to the claim 15, wherein the step of performing, by the first electronic device, the automatic login operation of the first electronic device according to the first login credential comprises: determining, by the first electronic device, whether to perform the automatic login operation according to the first login credential and whether the second electronic device is within a preset range after the first electronic device receives the first login credential (Abstract: “The operations may include receiving a login request associated with the user from a first user interface device; receiving a first location associated with the first user interface device; receiving a second location associated with a second user interface device; when a Lebesgue distance between the first location and the second location is below a first threshold, authenticating the user; when the Lebesgue distance is above the first threshold and below a second, larger threshold, prompting the first interface device for a first credential; and when the Lebesgue distance is above the second threshold, prompting the first interface device for a second credential.”).
Given the teaching of Moreton, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Zhou and Sebastian by integrating a range requirements for an automatic login operation to be initiated based on the range of the second electronic device. One of ordinary skill in the art would have been motivated to do so because Moreton recognizes that by implementing this feature a user can be authenticated for a login request if the two devices are within a certain range (Abstract).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0246273 Al), in view of Sebastian (US 2020/0145219), in view of Azzolin (US 2022/0046099 A1), and in further view of Beiter (CN 106796630 A).
Regarding claim 9
Zhou and Sebastian do not disclose the following limitation “wherein the first electronic device obtains login information comprising a user account, and the first electronic device determines whether the user account of the login information matches a user account of registration information to trigger the login event” 
Azzolin discloses: 
The operating system according to the claim 1, wherein the first electronic device obtains login information comprising a user account, and the first electronic device determines whether the user account of the login information matches a user account of registration information to trigger the login event (¶20: The processor circuit may execute the instructions to access the user-ID database, verify input user login information as received from the communications-enabled device and using data in the user-ID database, and in response, verify that that user is authorized to access the user account and correlated services.), 
Given the teaching of Azzolin, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Zhou and Sebastian by integrating a feature where a device can determine if a user account matches with a registration when a login event is triggered. One of ordinary skill in the art would have been motivated to do so because Azzolin recognizes that by implementing this feature a user can be authenticated for a login request if their account is registered in the user-ID database (¶20). 
Zhou, Sebastian, and Azzolin do not disclose the following limitation “wherein the first electronic device decrypts a second login credential by the first login credential to obtain a login password of the registration information corresponding to the user account, so that the first electronic device performs the automatic login operation by using the login password”
Beiter discloses: 
wherein the first electronic device decrypts a second login credential by the first login credential to obtain a login password of the registration information corresponding to the user account, so that the first electronic device performs the automatic login operation by using the login password (Claim 10: A non-transitory computer-readable storage medium on which is embedded a computer program, user, said computer program is used for authentication of the computing device, the computer program comprising a set of instructions, the set of instructions executable by a processor of the server to: receiving first login request with primary credentials from a computing device, verifying the primary credentials to authenticate a user, creating a first device token and transmitting the first device token to the computing device to prompt the user to input the secondary credentials, receiving the secondary credentials from the computing device; The server establishes encryption token and token to server the encrypted reference; the reference sent to the computing device from the computing device receiving the second login request having a subordinate credential and the reference from the server token of the token and the reference acquisition server decrypts the server token, and transmitting the second device token to the computing device to authenticate the user).
Given the teaching of Beiter, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Zhou, Sebastian, and Azzolin by integrating a feature where a device can decrypt a secondary credentials using the primary credentials. One of ordinary skill in the art would have been motivated to do so because Beiter recognizes that by implementing this feature a first device can perform a login operation using the two login credentials login password.
Regarding claim 17
Zhou and Sebastian do not disclose the following limitation “wherein the first electronic device obtains login information comprising a user account, and the first electronic device determines whether the user account of the login information matches a user account of registration information to trigger the login event”
Azzolin discloses: 
The operating system according to the claim 15, wherein the first electronic device obtains login information comprising a user account, and the first electronic device determines whether the user account of the login information matches a user account of registration information to trigger the login event (Abstract: “The operations may include receiving a login request associated with the user from a first user interface device; receiving a first location associated with the first user interface device; receiving a second location associated with a second user interface device; when a Lebesgue distance between the first location and the second location is below a first threshold, authenticating the user; when the Lebesgue distance is above the first threshold and below a second, larger threshold, prompting the first interface device for a first credential; and when the Lebesgue distance is above the second threshold, prompting the first interface device for a second credential.”).
Given the teaching of Azzolin, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Zhou and Sebastian by integrating a feature where a device can determine if a user account matches with a registration when a login event is triggered. One of ordinary skill in the art would have been motivated to do so because Azzolin recognizes that by implementing this feature a user can be authenticated for a login request if their account is registered in the user-ID database (¶20). 
Zhou, Sebastian, and Azzolin do not disclose the following limitation “wherein the first electronic device decrypts a second login credential by the first login credential to obtain a login password of the registration information corresponding to the user account, so that the first electronic device performs the automatic login operation by using the login password”
Beiter discloses: 
wherein the first electronic device decrypts a second login credential by the first login credential to obtain a login password of the registration information corresponding to the user account, so that the first electronic device performs the automatic login operation by using the login password (Claim 10: A non-transitory computer-readable storage medium on which is embedded a computer program, user, said computer program is used for authentication of the computing device, the computer program comprising a set of instructions, the set of instructions executable by a processor of the server to: receiving first login request with primary credentials from a computing device, verifying the primary credentials to authenticate a user, creating a first device token and transmitting the first device token to the computing device to prompt the user to input the secondary credentials, receiving the secondary credentials from the computing device; The server establishes encryption token and token to server the encrypted reference; the reference sent to the computing device from the computing device receiving the second login request having a subordinate credential and the reference from the server token of the token and the reference acquisition server decrypts the server token, and transmitting the second device token to the computing device to authenticate the user).
Given the teaching of Beiter, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Zhou, Sebastian, and Azzolin by integrating a feature where a device can decrypt a secondary credentials using the primary credentials. One of ordinary skill in the art would have been motivated to do so because Beiter recognizes that by implementing this feature a first device can perform a login operation using the two login credentials login password.


Allowable Subject Matter
Claims 10-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Although the prior art of record Krizenecky (WO 2016107805 A1) teaches that the first login credential comprises a private key, and the second login credential comprises the login password encrypted by a public key (Claim 1). With respect to claims 10, 11, 18 and 19 none of the prior art of disclose the features to the second electronic device in combination with all the other claim elements. With respect to claims 12-14, and 20 none of the prior art of disclose the feature of a server device in combination with all the other claim elements.
Although the prior art of record Allinson (US 2016/0285633 A1) teaches when a registration event of the first electronic device is triggered, the first electronic device obtains the registration information comprising the user account and the login password (¶0052) and of Gehrmann (US 2020/0235932 A1) discloses storing, by the first electronic device, the second login credential; sending, by the first electronic device, the registration token and the first login credential corresponding to the registration information to the second electronic device; and performing, by the second electronic device, another biometric verification by the biometric sensor (¶9). Sebastian (US 2020/0145219) further discloses that once another biometric verification is passed, the second electronic device generates a registration data for the second login credential, and sends the registration token and the registration data to the server device, wherein the second electronic device associates the first login credential with biometric verification data of the another biometric verification (¶39). Long (CN 104917755 A) discloses that the first electronic device merges and stores the registration information, the second login credential, and the registration data to a data set according to the registration confirmation (Claim 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD ABDULLAH whose telephone number is 571-272-1531. The examiner can normally be reached on Monday-Friday 9am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LYNN FIELD can be reached on 571-272-2092.
Information regarding the status of an application may be obtained from the Patent Application Information
Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or
Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-
786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAAD AHMAD ABDULLAH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431